Citation Nr: 1820103	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with herniated disc at L5-S1.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 20 percent for chronic tendonitis of the left shoulder with impingement syndrome.
	 
5.  Entitlement to a rating in excess of 20 percent for chronic tendonitis of the right shoulder.




REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1981 and from August 1990 to October 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in written statements received in April 2015 and January   2016, the Veteran appears to indicate a desire to file a claim for a temporary total disability rating for a March 2015 cubital tunnel and carpal tunnel release surgery.  The Veteran is hereby advised that if he wishes to file a claim for benefits, he must do so on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The issue of entitlement to an increased rating for left lower extremity radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected degenerative   disc disease of the lumbosacral spine with herniated disc at L5-S1 has been manifested by, at worst, forward flexion of the thoracolumbar spine to 50      degrees; incapacitating episodes having a total duration of less than four weeks during the past 12 months.

2.  Throughout the appeal period, the Veteran's service-connected right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  Throughout the appeal period, the Veteran's service-connected chronic tendonitis of the left shoulder with impingement syndrome has been manifested by greater than 45 degrees of abduction and flexion.

4.  Throughout the appeal period, the Veteran's service-connected chronic tendonitis of the right shoulder has been manifested by greater than 45 degrees of abduction and flexion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with herniated disc at L5-S1 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  

2.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R.          § C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 20 percent for chronic tendonitis of the left shoulder with impingement syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  
	 
4.  The criteria for a rating in excess of 20 percent for chronic tendonitis of the right shoulder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,      1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.         § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements       of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,       4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.          App.    32 (2011).  

Low Back Disability 

As an initial matter, the Board notes that in a November 2017 written statement,   the Veteran asserted that because his service-connected low back disability only mentions L5 disc herniation, VA has failed to consider his disc herniation at L2 through L4 in assigning a rating to his service-connected low back disability.  However, all disabilities of the spine are evaluated under the criteria set forth 
in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula). See 38 C.F.R. § 4.71a.  Evaluating the same manifestation or disability under different diagnoses, which    is known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14 (2017).  In this case, the Veteran's low back disability has been evaluated based on limitation of motion of the thoracolumbar spine under the General Rating Formula.  Therefore, the diagnosis assigned to the Veteran's service-connected back disability and the particular lumbar vertebrae involved do not affect the rating assigned in this case.

The Veteran's service-connected low back disability has been assigned a 20 percent rating based on the criteria set forth in the General Rating Formula.  Pursuant to the General Rating Formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis,    or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastro- intestinal symptoms due to pressure of the costal margin on the abdomen;     dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment      in neutral position (zero degrees) always represents favorable ankylosis.  Id. at    Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, IVDS can be rated based on incapacitating episodes under the IVDS Formula or the General Rating Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 4.25. Id. at Note (6).  

Pursuant to the IVDS Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum   60 percent rating is warranted for incapacitating episodes having a total duration     of at least six weeks during the past 12 months.  Id.  

An "incapacitating episode" is defined as a period of acute signs and symptoms    due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

Upon review of the record, the Board finds that a rating in excess of 20 percent is not warranted at any point during the period under review.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, which increased with prolonged sitting and standing, bending, lifting, and transitioning from sitting to standing, and reports of incoordination, instability, and an abnormal gait.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain and other symptoms described in DeLuca, forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been shown such that a higher rating would be warranted. See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  Range of motion testing performed during     a February 2013 VA examination revealed forward flexion of the thoracolumbar    spine to 50 degrees, with pain beginning at 40 degrees, and no additional limitation upon repetition.  Moreover, during a July 2017 VA examination, the Veteran's thoracolumbar spine exhibited full range of flexion, extension, left and right lateral flexion, and left and right lateral rotation, and there was no additional limitation      upon repetition.  Additionally, there was no evidence of functional loss or ankylosis.  Accordingly, a rating in excess of 20 percent is not warranted at any point during the period on appeal.

Additionally, the Board finds that a higher rating is not warranted under the IVDS formula.  The Board notes that an evaluation assigned under the IVDS Formula contemplates both orthopedic and neurological manifestations of disc disease.        In this case, the Veteran's combined rating for orthopedic manifestations of his    low back disability and bilateral lower extremity radiculopathy is 40 percent. See 38 C.F.R. §§ 4.25, 4.26 (2017).  Thus, in order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The February 2013 VA examiner indicated that the Veteran had IVDS resulting in incapacitating episodes having a total duration of two weeks, but less than four weeks, during the past 12 months, and the July 2017 VA examiner indicated that the Veteran did not have IVDS resulting in incapacitating episodes. Accordingly, a higher rating is not warranted under the IVDS formula.

The Board has also considered whether a separate rating is warranted for any other associated neurological disorder.  However, the Veteran's bilateral lower extremity radiculopathy is already separately rated, and the evidence of record shows no       other sensory or motor deficits or any other neurologic abnormalities found on neurological testing.  Thus, a separate rating for a neurological disability is not warranted.  

      Right Lower Extremity Radiculopathy 

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. See 38     C.F.R. § 4.124a, Diagnostic Code 8520.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate     all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2017).  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Upon review of the record, the Board finds that a rating in excess of 10 percent for right lower extremity radiculopathy is not warranted at any point during the period under review.  During a February 2013 VA examination, the Veteran reported   mild right lower extremity pain and numbness and denied any paresthesia and/or dysesthesia.  Reflexes, muscle strength, and a sensory examination were normal throughout the right lower extremity, and there was no evidence of muscle atrophy.  The examiner characterized the Veteran's right lower extremity radiculopathy as mild incomplete paralysis of the sciatic nerve.  The Veteran underwent another    VA examination in July 2017, during which a sensory examination was normal throughout the right lower extremity.  Ankle reflexes were absent, but knee  reflexes were normal.  There was no evidence of muscle atrophy, and muscle strength testing was normal throughout the right lower extremity.  Based on           the foregoing, the Board finds that the record does not demonstrated moderate incomplete paralysis of the sciatic nerve such that a higher rating would be warranted.  Thus, a rating in excess of 10 percent is not warranted at any point during the period under review.  

	Shoulders

The Veteran's service-connected shoulder disabilities have each been assigned       20 percent ratings based on limitation of upper extremity motion pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal ranges of upper extremity motion are defined by VA regulations as follows: flexion from   zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2017).  Forward flexion is the range of motion from the side of the body out in front, and abduction is the range of motion from the side of the body out to the side.  Id.  Lifting the arm to shoulder level is lifting it to 90 degrees.  Id.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm to shoulder level (90 degrees) and limitation of motion of the minor arm to midway between the side and shoulder level (45 degrees).  38 C.F.R.  § 4.71a, Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is assigned for limitation of motion of the minor arm to 25 degrees from the side and limitation of motion of the major arm to midway between the side and shoulder level (45 degrees). Id. A 40 percent rating is assigned for limitation of motion of the major arm to 25 degrees from the side.  Id.  

Upon review of the record, the Board finds that a rating in excess of 20 percent is not warranted for either shoulder at any point during the period under review.

The Board has reviewed and considered the Veteran's assertions in support of        his claim, including his reports of pain, which increased with overhead lifting; weakness; incoordination; and fatigue with repetitive use.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain and other symptoms described in DeLuca, limitation of motion of the minor arm to 25 degrees from the side and/or limitation of motion of the major arm to midway between the side and shoulder level has not been shown such that a higher rating would be warranted.  See Thompson, 815 F.3d at786.  Range of motion testing performed during a February 2013 VA examination revealed right shoulder flexion to 150 degrees, with pain beginning at 130 degrees; right shoulder abduction to 150 degrees, with pain beginning at 90 degrees; left shoulder flexion to 135 degrees, with pain beginning at 90 degrees; and left shoulder abduction to 130 degrees, with pain beginning at 80 degrees.  There was no additional limitation upon repetition.  Range of motion testing performed during a July 2017 VA examination revealed left and right shoulder flexion and abduction to 180 degrees.  Pain was noted          on right shoulder abduction, but it did not result in any functional loss. Muscle strength testing was normal, and there was no evidence of atrophy or ankylosis.   Accordingly, a rating in excess of 20 percent is not warranted for either shoulder      at any point during the period on appeal.

In reaching the above conclusions with respect to all issues decided, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable    in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with herniated disc at L5-S1 is denied.  

A rating in excess of 10 percent for right lower extremity radiculopathy is denied.

A rating in excess of 20 percent for chronic tendonitis of the left shoulder with impingement syndrome is denied.
	 
A rating in excess of 20 percent for chronic tendonitis of the right shoulder is denied. 


REMAND

A December 2015 private neurological treatment record shows that the Veteran reported significant numbness over the lateral aspect of the left leg radiating into   the foot and toes.  A physical examination revealed muscle weakness and atrophy     in the left lower extremity, and vibratory sensation was significantly diminished, particularly in the left foot.  The treatment provider indicated that the Veteran         had possible progressive lumbar spinal stenosis, suspected progressive peripheral neuropathy of unclear etiology, and dysfunction of either the L5 nerve root or left peroneal nerve, or perhaps both.  

A subsequent December 2015 private treatment record indicates that electrodiagnostic studies of the left lower extremity and follow-up magnetic resonance imaging (MRI) of the lumbar spine revealed lumbar spinal stenosis, congenitally short pedicles,       left peroneal neuropathy, and some degree of underlying generalized sensory polyneuropathy. The treatment provider noted that the overall changes in the Veteran's lumbar spine were stable.

The Veteran underwent a VA examination in July 2017, during which the examiner observed muscle atrophy of the anterior tibialis and weakness with dorsiflexion of the left foot and great toe.  The examiner indicated that the Veteran had no signs    or symptoms of radiculopathy and that his muscle atrophy and weakness were due to peroneal neuropathy, which is caused by neuroanatomic impingement or injury   at the knee.  In support of this, the examiner noted that electrodiagnostic studies showed peroneal neuropathy and peripheral neuropathy, and a February 2013 MRI did not show significant neuroanatomical impingement in the lumbosacral spine.  

Based on the foregoing, the Board finds that an opinion from a VA neurologist is necessary in order to determine which, if any, of the Veteran's left lower extremity symptoms are attributable to his service-connected radiculopathy.  

Additionally, the record does not contain the actual reports of the electrodiagnostic studies or MRI of the lumbar spine referenced in the December 2015 private neurological treatment record.  On remand, the AOJ should ask the Veteran to submit or request that VA obtain such treatment records.  Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated his left lower extremity neurological symptoms, to specifically include those who administered the December 2015 electrodiagnostic studies of the 
left lower extremity and December 2015 MRI of the lumbar spine. After securing any necessary releases,     the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records. If      any requested records are unavailable, the Veteran    should be notified of such.
 
2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should obtain a medical opinion from a VA neurologist with respect to the Veteran's increased rating claim for left lower extremity radiculopathy. If another examination           is deemed necessary to respond the question, one should be scheduled.

The VA neurologist must review the claims file,          to specifically include December 2015 private neurological treatment records, December 2015 electrodiagnostic studies of the left lower extremity, and February 2013 and December 2015 MRIs of the lumbar spine. After a review of the claims file, the neurologist should provide an opinion as to which    left lower extremity symptoms, including, but              not limited to, muscle atrophy and weakness, are attributable to the Veteran's service-connected radiculopathy, as opposed to those attributable to          a nonservice-connected neurological disability.            A complete rationale for all opinions must be   provided.  

3.  After undertaking the development above and            any additional development deemed necessary, the Veteran's claim for an increased rating for left lower extremity radiculopathy should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


